Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney John Schaefer on March 8, 2022.
The application has been amended as follows: 
in claim 1, pg. 2, lines 23-24, “the second treatment mode is set to transmit the second power signal to the different positions of the target object by using at least a part of the plurality of signal transmitting and receiving elements”, adding “least” to the claim; 
in claim 1, pg. 3, lines 14-15, “the latch data unit outputs a latch signal for performing an AND operation on the output of each of the startup sequence sub-circuits [[, wherein N is a positive integer of 1 or more]]; wherein the biological object image-capturing and treatment system further comprises a user operating device” removing “wherein N is a positive integer of 1 or more” from the claim;
in claim 12, pg. 7, lines 16-17, “the latch data unit outputs a latch signal for performing an AND operation on the output of each of the startup sequence sub-circuits [[, wherein N is a positive integer of 1 or more]]; wherein the biological object image-capturing and treatment 
in pg. 5, line 10 of the specification, “mode control” is changed to “startup sequence setting”;
in pg. 32, line 26 of the specification, “mode control” is changed to “startup sequence setting”; and 
in pg. 33, lines 3-4 of the specification, “mode control” is changed to “startup sequence setting”. 

REASONS FOR ALLOWANCE
Claims 1-6, 8-9, 12-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pg. 15, filed January 5, 2022, with respect to amended claims 1 and 12 have been fully considered and are persuasive.  The previous rejection of claims 1 and 12 has been withdrawn. 
The applicant amended claims 1 and 12 to include the limitation “the startup sequence setting module and the startup module comprises a signal generator, a shift register unit, and a latch data unit, wherein the shift register unit is coupled to the signal generator and comprises a plurality of startup sequence sub-circuits, wherein each of the startup sequence sub-circuits corresponds to a startup sequence mode of the plurality of startup sequence modes, and the latch data unit outputs a latch signal for performing an AND operation on the output of each of the startup sequence sub-circuits.”, referring to Fig. 6 of the application. 
The closest prior art the examiner found to teach this limitation is Sano et al. (US 6736779 B1, published May 18, 2004), which talks about using a transducer element selecting switch to arbitrarily determine the shape and position for transmitting and receiving ultrasound. It teaches the output from Sano doesn’t explicitly teach a shift register unit comprising startup sequence sub-circuits corresponding to each startup sequence modes, and Sano doesn’t explicitly teach the parallel latch performing an AND operation. 
This limitation not disclosed or rendered obvious by Sano imparts a novel and non-obvious function of the claimed device, namely the shift register unit comprises a plurality of startup sequence sub-circuits, wherein each of the startup sequence sub-circuits corresponds to a startup sequence mode of the plurality of startup sequence modes, and the latch data unit outputs a latch signal for performing an AND operation on the output of each of the startup sequence sub-circuits, as shown in Fig. 6 and pg. 33-34 of the applicant’s specification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    
/Oommen Jacob/Primary Examiner, Art Unit 3793